UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto 333-166240, 333-113669, 333-60418-01, 333-60418 (Commission File Number) World Financial Network Credit Card Master Note Trust (Exact Name of Issuing Entity as Specified in its Charter) World Financial Network Credit Card Master Trust (Exact Name of Issuer of the Collateral Certificateas Specified in its Charter) WFN Credit Company, LLC (Exact Name of Depositoras Specified in its Charter) Comenity Bank (Exact Name of Sponsor as Specified in its Charter) Delaware (State of Organization of the Registrant) 31-1772814 (I.R.S. Employer Identification No.) One Righter Parkway, Suite 100 Wilmington, Delaware 19803 (302) 529-6140 (Address and Telephone Number of Principal Executive Office of Registrant) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act. Yes o No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Registrant does not have any voting or non-voting common equity, has not been involved in bankruptcy proceedings during the past five years and is not a corporate registrant. Documents Incorporated by Reference. None. PART I THE FOLLOWING ITEMS HAVE BEEN OMITTED IN ACCORDANCE WITH GENERAL INSTRUCTION J TO FORM 10-K: Item 1: Business Item 1A: Risk Factors Item 2: Properties Item 3: Legal Proceedings Item 1B.Unresolved Staff Comments. Not applicable. Item 4.Mine Safety Disclosures. Not applicable. SUBSTITUTE INFORMATION PROVIDED IN ACCORDANCE WITH GENERAL INSTRUCTION J TO FORM 10-K: Item 1112(b) of Regulation AB: Significant obligors of pool assets (Financing information). Not applicable. Item 1114(b)(2) of Regulation AB: Credit enhancement and other support, except for certain derivatives instruments (Financial information). Not applicable. Item 1115(b) of Regulation AB: Certain derivatives instruments (Financial information). Not applicable. Item 1117 of Regulation AB: Legal proceedings. There are no legal proceedings pending or proceedings known to be contemplated by governmental authorities against any of Union Bank, N.A. (“Union Bank”), as indenture trustee (the “Indenture Trustee”) or as trustee for World Financial Network Credit Card Master Trust, The Bank of New York Mellon Trust Company, N.A., (“BNYMTC”), the prior indenture trustee and the prior trustee for World Financial Network Credit Card Master Trust, U.S. Bank Trust National Association, as owner trustee for the Issuing Entity(the“Owner Trustee”), Comenity Bank, as Servicer and Sponsor, WFN Credit Company, LLC, as Depositor, Comenity Servicing LLC, as sub-servicer, or ADS Alliance Data Systems, Inc., as sub-servicer, or of which any property of the foregoing is subject, that are material to holders of the Notes issued by the issuing entity. PART II THE FOLLOWING ITEMS HAVE BEEN OMITTED IN ACCORDANCE WITH GENERAL INSTRUCTION J TO FORM 10-K: Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Item 6: Selected Financial Data Item 7: Management's Discussion and Analysis of Financial Condition and Results of Operation Item 7A: Quantitative and Qualitative Disclosures about Market Risk Item 8: Financial Statements and Supplementary Data Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A: Controls and Procedures Item 9B.Other Information. None. PART III THE FOLLOWING ITEMS HAVE BEEN OMITTED IN ACCORDANCE WITH GENERAL INSTRUCTION J TO FORM 10-K: Item 10: Directors, Executive Officers and Corporate Governance Item 11: Executive Compensation Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13: Certain Relationships and Related Transactions, and Director Independence Item 14: Principal Accountant Fees and Services SUBSTITUTE INFORMATION PROVIDED IN ACCORDANCE WITH GENERAL INSTRUCTION J TO FORM 10-K: Item 1119 of Regulation AB: Affiliations and Certain Relationships and Related Transactions. The information required by Item 1119 of Regulation AB has been omitted from this report on Form 10-K in reliance on the Instruction to Item 1119. Item 1122 of Regulation AB: Compliance with Applicable Servicing Criteria. Each of Comenity Bank, ADS Alliance Data Systems, Inc. (“ADS”), Union Bank and BNYMTC (each, a“Servicing Participant”) have each been identified by the registrant as parties participating in the servicing function with respect to more than 5% of the pool assets held by the issuing entity.Each of the Servicing Participants has completed a report on an assessment of compliance with the servicing criteria applicable to it (each, a “Servicing Report”), which Servicing Reports are attached as exhibits to this Form 10-K.In addition, each Servicing Participant has provided an attestation report (each, an “Attestation Report”) by one or more registered public accounting firms, which Attestation Reports are also attached as exhibits to this Form 10-K.Neither the Servicing Reports nor the Attestation Reports have identified any material instances of noncompliance with the servicing criteria applicable to the Servicing Participants, except as set forth in the immediately following paragraph. The Servicing Report of BNYMTC identified the following material instances of noncompliance by BNYMTC with the applicable servicing criteria: · 1122(d)(3)(i): Reports to investors, including those to be filed with the Commission, are maintained in accordance with the transaction agreements and applicable Commission requirements. Specifically, such reports: (B) Provide information calculated in accordance with the terms specified in the transaction agreements.During the reporting period, certain reports to investors contained information that was not calculated in accordance with the terms specified in the transaction agreements.However, when management becomes aware that such changes are necessary, the applicable investor reports are revised to reflect payment adjustments made and are maintained in accordance with the terms specified in the transaction agreements. · 1122(d)(3)(ii): Amounts due to investors are allocated and remitted in accordance with time frames, distribution priority and other terms set forth in the transaction agreements. With respect to certain remittances during the reporting period, amounts due to investors were not allocated and remitted in accordance with the distribution priority and other terms set forth in the transaction agreements.However, when management becomes aware that such changes are necessary, the applicable payments are adjusted and revisions are made to ensure that future payments will be allocated and remitted in accordance with the distribution priority and other terms set forth in the transaction agreements. As set forth in Exhibit 33.3 to this Form 10-K, BNYMTC has notified the registrant that KPMG LLP’s testing of items 1122(d)(3)(i) and 1122(d)(3)(ii) was performed on a statistical sample, which included World Financial Network Credit Card Master Note Trust; however, such tests did not uncover any errors or omissions relating to the World Financial Network Credit Card Master Note Trust transactions.Comenity Bank believes that no material impact to the noteholders resulted from the instances of noncompliance described above. Item 1123 of Regulation AB: Servicer Compliance Statement. Each of Comenity Bank and ADS Alliance Data Systems, Inc. has completed a Statement of Compliance with applicable servicing criteria (a “Compliance Statement”) signed by an authorized officer of such servicer.Each Compliance Statement is attached as an exhibit to this 10-K. PART IV Item 15. Exhibits And Financial Statement Schedules. (a) Not Applicable. Not Applicable. The exhibits filed in response to Item 601 of Regulation S-K are listed in the Exhibit Index. (b) The exhibitsfiled in response to Item 601 of Regulation S-K are listed in the Exhibit Index. (c) None. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 29, 2013 WFN CREDIT COMPANY, LLC, as depositor By: /s/Timothy King Name: Timothy King Title: President, and as the senior officer in charge of securitization Supplemental Information to be Furnished With Reports Filed Pursuant to Section 15(d) of the Act by Registrants Which Have Not Registered Securities Pursuant to Section 12 of the Act. No annual report or proxy materials have been sent to security holders and no such report or proxy materials are to be furnished to security holders subsequent to the filing of this Annual Report on Form 10-K. EXHIBIT INDEX Exhibit 3.1 Certificate of Formation for WFN Credit Company, LLC (incorporated by reference to Exhibit3.1 of Registrant’s Registration Statement, filed on May8, 2001 (No. 333-60418-00 and 333-60418-01)). Exhibit 3.2 Amended and Restated Limited Liability Company Agreement of WFN Credit Company, LLC (incorporated by reference to Exhibit3.1 of the current report Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on August31, 2001). Exhibit 4.1 Master Indenture, dated as of August1, 2001, between World Financial Network Credit Card Master Note Trust and BNY Midwest Trust Company (incorporated by reference to Exhibit4.1 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on August31, 2001). Exhibit 4.2 Omnibus Amendment, dated as of March31, 2003, among WFN Credit Company, LLC, World Financial Network Credit Card Master Trust, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on April22, 2003). Exhibit 4.3 Supplemental Indenture No.1 to Master Indenture, dated as of August13, 2003, between World Financial Network Credit Card Master Note Trust and BNY Midwest Trust Company (incorporated by reference to Exhibit4.2 of the current report on Form8-K filed by World Financial Network Credit Card Master Trust on August28, 2003). Exhibit 4.4 Supplemental Indenture No.2 to Master Indenture, dated as of June13, 2007, between World Financial Network Credit Card Master Note Trust and BNY Midwest Trust Company (incorporated by reference to Exhibit4.3 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on June15, 2007). Exhibit 4.5 Supplemental Indenture No.3 to Master Indenture, dated as of May 27, 2008, between World Financial Network Credit Card Master Note Trust and BNY Midwest Trust Company (incorporated by reference to Exhibit4.2 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on May 29, 2008). Exhibit 4.6 Supplemental Indenture No. 4 to Master Indenture, dated as of June28, 2010, between World Financial Network Credit Card Master Note Trust, and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.1 of the current report Form 8-K/A filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on July 6, 2010). Exhibit 4.7 Supplemental Indenture No. 5 to Master Indenture, dated as of February 20, 2013 between World Financial Network Credit Card Master Note Trust and Union Bank, N.A. (incorporated by reference to Exhibit 4.2 of the current report on form 8-K filed, by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on February 22, 2013). Exhibit 4.8 Agreement of Resignation, Appointment and Acceptance, dated as of May27, 2008, among World Financial Network National Bank, World Financial Network Credit Card Master Note Trust, BNY Midwest Trust Company, as resigning indenture trustee and The Bank of New York Trust Company, N.A., as successor indenture trustee (incorporated by reference to Exhibit4.3 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on May 29, 2008). Exhibit 4.9 Agreement of Resignation, Appointment and Acceptance, dated as of June 26, 2012, among Comenity Bank, World Financial Network Credit Card Master Note Trust, The Bank of New York Mellon Trust Company, N.A. and Union Bank, N.A. (incorporated by reference to Exhibit 4.1 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on June 26, 2012). Exhibit 4.10 Series2009-B Indenture Supplement, dated as of August 13, 2009, between World Financial Network Credit Card Master Note Trust and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit4.1 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on August 17, 2009). Exhibit 4.11 Series2009-D Indenture Supplement, dated as of August 13, 2009, between World Financial Network Credit Card Master Note Trust and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit4.3 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on August 17, 2009). Exhibit 4.12 Series 2010-A Indenture Supplement, dated as of July8, 2010, between World Financial Network Credit Card Master Note Trust and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.1 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on July 14, 2010). Exhibit 4.13 Series 2011-A Indenture Supplement, dated as of November 9, 2011, between World Financial Network Credit Card Master Note Trust and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.1 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on November 9, 2011). Exhibit 4.14 Series 2011-B Indenture Supplement, dated as of November 9, 2011, between World Financial Network Credit Card Master Note Trust and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.2 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on November 9, 2011). Exhibit 4.15 Series 2012-A Indenture Supplement, dated as of April 12, 2012, between World Financial Network Credit Card Master Note Trust and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.1 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on April 16, 2012). Exhibit 4.16 Series 2012-B Indenture Supplement, dated July 19, 2012, between World Financial Network Credit Card Master Note Trust and Union Bank, N.A., successor to The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.1 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on July 23, 2012). Exhibit 4.17 Series 2012-C Indenture Supplement, dated July 19, 2012, between World Financial Network Credit Card Master Note Trust and Union Bank, N.A. (incorporated by reference to Exhibit 4.1 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on July 23, 2012). Exhibit 4.18 Series 2012-D Indenture Supplement, dated October 5, 2012, between World Financial Network Credit Card Master Note Trust and Union Bank, N.A. (incorporated by reference to Exhibit 4.1 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on October 10, 2012). Exhibit 4.19 Series 2013-A Indenture Supplement, dated February 20, 2013, between World Financial Network Credit Card Master Note Trust and Union Bank, N.A. (incorporated by reference to Exhibit 4.1 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on February 22, 2013). Exhibit 4.20 Transfer and Servicing Agreement, dated as of August1, 2001 among WFN Credit Company, LLC, World Financial Network National Bank and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit4.3 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on August31, 2001). Exhibit 4.21 First Amendment to the Transfer and Servicing Agreement, dated as of November7, 2002, among WFN Credit Company, LLC, World Financial Network National Bank and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit4.2 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on November20, 2002). Exhibit 4.22 Third Amendment to Transfer and Servicing Agreement, dated as of May19, 2004, among WFN Credit Company, LLC, World Financial Network National Bank and World Financial Network Credit Card Master Trust (incorporated by reference to Exhibit4.2 of the current report on Form8-K filed by WFN Credit Company, LLC, World Financial Network Credit Card Master Note Trust and World Financial Network Credit Card Master Trust on August4, 2004). Exhibit 4.23 Fourth Amendment to the Transfer and Servicing Agreement, dated as of March30, 2005, among WFN Credit Company, LLC, World Financial Network National Bank and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit4.2 of the current report on Form8-K filed by WFN Credit Company, LLC, World Financial Network Credit Card Master Note Trust and World Financial Network Credit Card Master Trust on April5, 2005). Exhibit 4.24 Fifth Amendment to the Transfer and Servicing Agreement, dated as of June13, 2007 among World Financial Network National Bank,WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit4.2 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on June 15, 2007). Exhibit 4.25 Sixth Amendment to the Transfer and Servicing Agreement, dated as of October26, 2007, among WFN Credit Company, LLC, World Financial Network National Bank and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit4.2 of the current report on Form8-K filed by WFN Credit Company, LLC, World Financial Network Credit Card Master Note Trust and World Financial Network Credit Card Master Trust on October 31, 2007). Exhibit 4.26 Seventh Amendment to the Transfer and Servicing Agreement, dated as of June28, 2010, among World Financial Network National Bank, WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit 4.4 of the current report Form 8-K/A filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on July 6, 2010). Exhibit 4.27 Eighth Amendment to the Transfer and Servicing Agreement, dated as of June15, 2011, among World Financial Network National Bank, WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit 4.1 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on June 15, 2011). Exhibit 4.28 Ninth Amendment to the Transfer and Servicing Agreement, dated as of November 9, 2011, among World Financial Network Bank (formerly known as World Financial Network National Bank), WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit 4.3 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on November 9, 2011). Exhibit 4.29 Supplemental Agreement to Transfer and Servicing Agreement, dated as of August9, 2010, among World Financial Network National Bank, WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust (incorporated by reference to Exhibit 4.3 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on August 12, 2010). Exhibit 4.30 Amended and Restated Trust Agreement, dated as of August1, 2001, between WFN Credit Company, LLC and Chase Manhattan Bank USA, National Association (incorporated by reference to Exhibit4.4 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on August31, 2001). Exhibit 4.31 Administration Agreement, dated as of August1, 2001, between World Financial Network Credit Card Master Note Trust and World Financial Network National Bank (incorporated by reference to Exhibit4.5 of the current report filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on Form8-K on August31, 2001). Exhibit 4.32 First Amendment to Administration Agreement, dated as of July 31, 2009, between World Financial Network Credit Card Master Note Trust and World Financial Network National Bank(incorporated by reference to Exhibit 4.1 of the current report filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on Form 8-K on July 31, 2009). Exhibit 4.33 Service Agreement, effective as of March 1, 2013, between Comenity Servicing LLC and Comenity Bank (incorporated by reference to Exhibit 99.1 of the current report filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on March 7, 2013). Exhibit 4.34 Amendment to the Second Amended and Restated Service Agreement, dated as of April 1, 2006, between ADS Alliance Data Systems, Inc. and World Financial Network National Bank (incorporated by reference to Exhibit4.18 of Registrant’s Registration Statement on June11, 2007 (No. 333-133170)). Exhibit 4.35 Second Amended and Restated Pooling and Servicing Agreement, as amended and restated a second time on August1, 2001, among WFN Credit Company, LLC, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4.6 of the current report Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on August31, 2001). Exhibit 4.36 Second Amendment to the Second Amended and Restated Pooling and Servicing Agreement, dated as of May19, 2004, among WFN Credit Company, LLC, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4.1 of the current report Form8-K filed by WFN Credit Company, LLC, World Financial Network Credit Card Master Note Trust and World Financial Network Credit Card Master Trust on August4, 2004). Exhibit 4.37 Third Amendment to Second Amended and Restated Pooling and Servicing Agreement, dated as of March30, 2005, between WFN Credit Company, LLC, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4.1 of the current report Form8-K filed by WFN Credit Company, LLC, World Financial Network Credit Card Master Note Trust and World Financial Network Credit Card Master Trust on April5, 2005). Exhibit 4.38 Fourth Amendment to the Second Amended And Restated Pooling and Servicing Agreement, dated as of June13, 2007 among World Financial Network National Bank, WFN Credit Company, LLC, and BNY Midwest Trust Company (incorporated by reference to Exhibit4.1 of the current report Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on June 15, 2007). Exhibit 4.39 Fifth Amendment to the Second Amended and Restated Pooling and Servicing Agreement, dated as of October26, 2007, among WFN Credit Company, LLC, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4.1 of the current report Form8-K filed by WFN Credit Company, LLC, World Financial Network Credit Card Master Note Trust and World Financial Network Credit Card Master Trust on October 31, 2007). Exhibit 4.40 Sixth Amendment to the Second Amended and Restated Pooling and Servicing Agreement, dated as of May27, 2008, among WFN Credit Company, LLC, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4.1 of the current report Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on May 29, 2008). Exhibit 4.41 Seventh Amendment to Second Amended and Restated Pooling and Servicing Agreement, dated as of June28, 2010, among World Financial Network National Bank, WFN Credit Company, LLC and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.2 of the current report Form 8-K/A filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on July 6, 2010). Exhibit 4.42 Eighth Amendment to Second Amended and Restated Pooling and Servicing Agreement, dated as of November 9, 2011, among World Financial Network Bank (formerly known as World Financial Network National Bank), WFN Credit Company, LLC and The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.1 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on November 9, 2011). Exhibit 4.43 Supplemental Agreement to Second Amended and Restated Pooling and Servicing Agreement, dated as of August9, 2010, among World Financial Network National Bank, WFN Credit Company, LLCand The Bank of New York Mellon Trust Company, N.A. (incorporated by reference to Exhibit 4.1 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on August 12, 2010). Exhibit 4.44 Agreement of Resignation, Appointment and Acceptance, dated as of May27, 2008, among WFN Credit Company, LLC, BNY Midwest Trust Company and The Bank of New York Trust Company, N.A. (incorporated by reference to Exhibit4.4 of the current report on Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on May 29, 2008). Exhibit 4.45 Agreement of Resignation, Appointment and Acceptance, dated as of June 26, 2012, among WFN Credit Company, LLC, The Bank of New York Mellon Trust Company, N.A. and Union Bank, N.A. (incorporated by reference to Exhibit 4.2 of the current report on Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on June 26, 2012). Exhibit 4.46 Collateral SeriesSupplement, dated as of August21, 2001, among WFN Credit Company, LLC, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4.7 of the current report Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on August31, 2001). Exhibit 4.47 First Amendment to Collateral SeriesSupplement, dated as of November7, 2001, among WFN Credit Company, LLC, World Financial Network National Bank and BNY Midwest Trust Company (incorporated by reference to Exhibit4.3 of the current report Form8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Trust on November20, 2002). Exhibit 4.48 Collateral Certificate No.2 (incorporated by reference to Exhibit4.12 of Registrant’s Registration Statement, filed on March17, 2004 (Nos. 333-113669, 333-113669-01 and 333-113669-02). Exhibit 4.49 First Amendment to Receivables Purchase Agreement, dated as of June28, 2010, between World Financial Network National Bank and WFN Credit Company, LLC (incorporated by reference to Exhibit 4.3 of the current report Form 8-K/A filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on July 6, 2010). Exhibit 4.50 Second Amendment to Receivables Purchase Agreement, dated as of November 9, 2011, between World Financial Network Bank (formerly known as World Financial Network National Bank) and WFN Credit Company, LLC (incorporated by reference to Exhibit 4.2 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on November 9, 2011). Exhibit 4.51 Supplemental Agreement to Receivables Purchase Agreement, dated as of August9, 2010, between World Financial Network National Bankand WFN Credit Company, LLC (incorporated by reference to Exhibit 4.2 of the current report Form 8-K filed by WFN Credit Company, LLC and World Financial Network Credit Card Master Note Trust on August 12, 2010). Exhibit 31.1 Certification of Depositor pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 for the period from and including January 1, 2010 to and including December 31, 2010. Exhibit 33.1 Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of Comenity Bank. Exhibit 33.2 Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of ADS Alliance Data Systems, Inc. Exhibit 33.3 Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of The Bank of New York Mellon Trust Company, N.A. Exhibit 33.4 Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of Union Bank, N.A. Exhibit 34.1 Attestation Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of Deloitte & Touche LLP on behalf of Comenity Bank. Exhibit 34.2 Attestation Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of Deloitte & Touche LLP on behalf of ADS Alliance Data Systems, Inc. Exhibit 34.3 Attestation Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of KPMG LLP on behalf of The Bank of New York Mellon Trust Company, N.A. Exhibit 34.4 Attestation Report on Assessment of Compliance with Servicing Criteria for Asset-Backed Securities of Deloitte & Touche LLP on behalf of Union Bank, N.A. Exhibit 35.1 Servicing Compliance Statement of Comenity Bank. Exhibit 35.2 Servicing Compliance Statement of ADS Alliance Data Systems, Inc.
